EXHIBIT 10.2

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE FORM

As used in this Employment Separation Agreement and Release Form (“Agreement”),
the “Company” will mean CSX Corporation (“CSX”), CSX Transportation, Inc.
(“CSXT”), and each reference to “the Company” will include CSX, CSXT and their
respective subsidiaries, affiliates (including Consolidated Rail Corp.),
successors and assigns.

WHEREAS, the Company adopted the CSX Corporation Section 16 Officer Severance
Plan (“Plan”) for certain executives to provide severance protection to a
critical class of Company employees during a transitional period for the
Company;

WHEREAS, the Plan provides, among other things, that upon my separation of
employment, in exchange for the execution and non-revocation of a full and
complete release of all claims against the Company, I will receive additional
benefits including an enhanced pension and separation payment;

WHEREAS, the Company has acknowledged that I have met the eligibility criteria
under the Plan;

This Agreement sets forth the agreement between myself and the Company with
respect to my separation from employment.

1.    Resignation. Through and until November 15, 2017, I understand that I will
remain in my current role as Executive Vice President, Chief Sales & Marketing
Officer. Effective November 15, 2017, I shall resign from my position and any
other elected, appointed or other positions held within the Company. In exchange
for my commitments and undertakings in this Agreement, I will continue in the
employ of the Company, at the same rate of pay and benefits, in an advisory role
from November 16, 2017 through February 15, 2018 (“Separation Date”), during
which time I may be asked to render services for the Company. Regardless of
whether I render such services, I understand that I will be entitled to the
separation benefits set forth in this Agreement.

2.    Release of Claims.

a.    I unconditionally and irrevocably release the Company, and all of its past
and present officers, directors, employees, agents, representatives, assigns,
attorneys, insurers, subsidiaries, affiliates, predecessors, benefit plans, the
benefit plans’ sponsors, fiduciaries, administrators, affiliates and agents, and
any other persons acting by, through, under or in concert with any of the
persons or entities listed in this Paragraph (hereinafter the “Released
Parties”) from any and all known or unknown claims, charges, promises, actions,
or similar rights that I presently may have (“Claims”), including but not
limited to, those relating in any way to my employment, or to my separation from
employment with the Company as described in Paragraph 1 above, except for any
rights and claims expressly specified in Paragraph 2.b and the payment(s) and
benefits described in Paragraph 6. This includes a release of any rights or
claims, if any, that I may have under the Age Discrimination in Employment Act
(“ADEA”), as amended, which prohibits age discrimination in employment; Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
which prohibits discrimination in



--------------------------------------------------------------------------------

employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, as amended by the Civil Rights Act of 1991, which requires
equality in contractual relations without regard to race or national origin; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the Americans with Disabilities Act of 1990, as amended, which prohibits
discrimination against qualified individuals with disabilities; the
Rehabilitation Act of 1973, which prohibits discrimination against the
handicapped; the Employee Retirement Income Security Act; the Fair Labor
Standards Act; the Family and Medical Leave Act; Executive Order 11246; the
Genetic Information Nondiscrimination Act; the Federal Employers’ Liability Act;
the Sarbanes-Oxley Act; the Dodd–Frank Wall Street Reform and Consumer
Protection Act; or any other federal, state or local laws or regulations
prohibiting employment discrimination. This also includes a release of any
rights or claims I may have under the Worker Adjustment and Retraining
Notification Act, its equivalent under state law, or any similar law that
requires, among other things, that advance notice be given of certain workforce
reductions. This also includes a release of any rights or claims I may have for
wrongful discharge; breach of contract, whether express or implied; termination
of employment in violation of any public policy; any other tort or contract
claim; any claim for labor protection, whether under conditions imposed by the
Surface Transportation Board, its predecessor, or any labor agreement; any claim
under any workers’ compensation law or any other claim for personal injury; and
any other claim for relief of any nature.

b.    This Agreement does not prohibit the following rights or claims:
(1) claims that first arise after I sign the Agreement or which arise out of or
in connection with the interpretation or enforcement of the Agreement itself;
(2) my rights, protections and claims for indemnification as a former officer of
the Company under the Articles and Bylaws of the Company, pursuant to applicable
state law, and my rights, protections and claims under any Company insurance
policies covering the indemnification of officers or employees of the Company in
connection with their employment or duties with the Company; (3) my right to
file a charge or complaint with the EEOC or similar federal or state agency, or
my ability to participate in any investigation or proceeding conducted by such
agency, except I agree and understand that I will not seek or accept any
personal relief including, but not limited to, an award of monetary damages or
reinstatement to employment, in connection with such a charge or claims; and
(4) any rights or claims, whether specified above or not, that cannot be waived
as a matter of law pursuant to federal, state or local statute. If it is
determined that any claim covered by this Agreement cannot be waived as a matter
of law, I expressly agree that the Agreement will nevertheless remain valid and
fully enforceable as to the remaining released claims. Nothing in this Agreement
is intended to prohibit or interfere with my right to participate as a
complainant or witness in a governmental agency investigation (including any
activities protected under the whistleblower provisions of any applicable laws
or regulations), during which communications can be made without authorization
by or notification to the company. I am waiving, however, my right to any
monetary recovery or relief should the EEOC, U.S. Department of Labor or similar
federal or state agency pursue any claims on your behalf that are purportedly
released by this Agreement. For the avoidance of doubt, nothing herein prevents
me from receiving any whistleblower award.

c.    By signing this Agreement, I understand that as part of the Agreement
above, I voluntarily and knowingly waive any and all of my rights or claims
under the federal Age Discrimination in Employment Act of 1967 (ADEA), as
amended, that may have existed prior to the date I sign the Agreement. However,
I am not waiving any future rights or claims under the ADEA or Title VII of the
Civil Rights Act for actions arising after the date I sign this Agreement.

 

2



--------------------------------------------------------------------------------

3.    Changes to Medical Benefits. I understand that the Company, in its sole
discretion, retains the right at any time for any reason to amend, terminate or
charge for welfare benefit plans, including without limitation medical benefits,
and that any such benefits to which I am now entitled or to which I may become
entitled in the future are subject to such right.

4.    Knowing and Voluntary Release. I understand that I am releasing Claims
that I may not know about, and that is my knowing and voluntary intent. I
expressly waive all rights I might have under any law that is intended to
prevent unknown claims from being released. I understand the significance of
doing so.

5.    Withdrawal of Pending Claims; Consequences.

a.    Pursuit of Released Claims. I agree to withdraw all lawsuits, if any,
against any Released Party, and I represent that I will not file any lawsuit
against any Released Party based on the claims released under this Agreement. I
promise not to seek any damages, remedies or other relief for myself personally
with respect to any claim purportedly released by this Agreement. I promise to
request any administrative agency or other body assuming jurisdiction of any
lawsuit, complaint, or charge seeking damages, remedies, or other relief for me
to cease pursuing the action on my behalf, except as otherwise provided in
Paragraph 2.b above. However, I understand that nothing contained in this
Paragraph 5 precludes me from challenging the validity of this Agreement under
the ADEA, and this Paragraph 5 shall not apply to ADEA claims to the extent, if
any, prohibited by applicable law.

b.    Consequences of Violating Promises. I agree to pay the reasonable
attorneys’ fees, costs, and expenses and any damages the Released Parties may
incur as a result of my filing a lawsuit against any Released Party based on the
claims released under this Agreement. However, this Paragraph 5.b does not apply
to the assertion of claims under the ADEA.

6.    Severance Payments and Benefits.

a.    Severance Payment. I understand that I will receive severance pay that is
above and beyond any remuneration for the performance of services, benefit plan
payments or any other amounts to which I am otherwise entitled and which is in
lieu of any payments under any other severance pay plan of the Company,
including, for the avoidance of doubt, my Change of Control Agreement, and I
agree that I will not make any claim for additional severance pay under those
plans. I understand that under the Plan I will receive severance pay equivalent
to two (2) times my current base salary plus 100% of my Target Incentive
Opportunity (“TIO”) under the Company’s Management Incentive Compensation Plan
(“MICP”) as set forth on the “Individual Statement of Severance” that I received
from the Company and is incorporated as “Exhibit 1” to this Agreement (my
“Severance Pay”). I have reviewed Exhibit 1 carefully, and I attest that it
accurately states my salary and TIO. I understand that I will receive
$1,400,000.00 of my Severance Pay in a single lump-sum payment as of the next
payroll date following my execution and non-revocation of a subsequent release
covering the period between the date

 

3



--------------------------------------------------------------------------------

hereof and my Separation Date. I understand that I will receive $700,000.00 of
my Severance Pay in twelve (12) periodic/monthly payments on or about the first
day of the month following my Separation Date, subject to my execution and
non-revocation of a subsequent release covering the period between the date
hereof and my Separation Date on terms consistent with the release provisions of
this Agreement. I understand that the Company will withhold appropriate amounts
for federal, state and local income and employment taxes and all other legally
required withholdings from my Severance Pay.

I further understand that throughout the period of time during which I receive
Severance Pay in monthly payments, I will be entitled to participate in the
Company’s Health and Welfare benefits plans, which include Medical, Dental and
Life Insurance, subject to the terms of those plans. I understand that I will
not be eligible: 1) to receive any further contributions under the Tax Savings
Thrift Plan for Employees of CSX Corporation and Affiliated Companies, or as
renamed The CSX Corporation 401(k) Plan, (“CSXtra”); 2) to accrue any additional
benefits under the CSX Pension Plan except as otherwise set out in this
Paragraph 6; 3) to receive dependent care reimbursement benefits; 4) to
participate in the Disability Plan; 5) to participate in the Travel Accident
Plan; or 6) to accrue vacation or sick leave throughout the period of time
during which I receive Severance Pay in monthly payments.

b.    Pension Enhancement. I understand that I will receive a pension
enhancement that is above and beyond any benefit under the CSX Pension Plan to
which I am otherwise entitled. This enhancement shall be in the form of three
(3) additional years of age and two (2) additional years of service. I
understand that the additional age and service will count towards my eligibility
to retire and the calculation of benefits to which I will be entitled under the
terms of the CSX Pension Plan Summary Plan Description Traditional Formula or
Cash Balance Benefit, as applicable.

c.    2017 MICP. I understand that I will be eligible for an MICP bonus for 2017
in the event such bonuses are awarded to other employees of the Company and
subject to the terms of such program, based on my target incentive opportunity,
company performance for 2017 and my regular earnings through and including
December 31, 2017. I understand that my 2017 MICP bonus will be paid 200% of my
TIO. “Regular earnings” does not include my Separation Pay paid under the Plan.
My 2017 MICP bonus will be paid to me in a lump sum at the same time 2017 MICP
bonuses are paid to other employees whose employment has not terminated, subject
to appropriate withholding of amounts for federal, state and local income and
employment taxes and all other legally required withholdings.

d.    2018 MICP. I understand that I will be eligible for a pro-rata MICP bonus
for 2018 (inclusive of my service through my Separation Date) in the event such
bonuses are awarded to other employees of the Company and subject to the terms
of such program, based on my target incentive opportunity, company performance
for 2018 and my regular earnings through and including my Separation Date.
“Regular earnings” does not include my Separation Pay paid under the Plan. My
2018 MICP bonus will be paid to me in a lump sum at the same time 2018 MICP
bonuses are paid to other employees whose employment has not terminated, subject
to appropriate withholding of amounts for federal, state and local income and
employment taxes and all other legally required withholdings.

 

4



--------------------------------------------------------------------------------

e.    Long Term Incentives (“LTIs”).

(i)    Performance Award: I understand that I will be eligible for a prorated
amount of outstanding performance awards I may have based on service through my
Separation Date under the 2015-2017, 2016-2018 and 2017-2019 Long Term Incentive
Plans (“LTIPs”) in the event these awards are made to other employees of the
Company, subject to the terms of those plans. Any pro-rata LTIP award will be
made at the time such awards are made to other employees of the Company. I
understand that I will not be eligible for any 2018 LTI awards.

(ii)    Restricted Stock Units (RSUs): I understand that I will be eligible for
prorated vesting, based on service through my Separation Date, of any
outstanding RSUs I may have that were granted in February 2015, February 2016
and February 2017. RSUs granted in February 2015, February 2016 and February
2017 will be issued in February 2018, February 2019 and February 2020,
respectively. I understand that I will not be eligible for any 2018 LTI awards.

(iii)    Stock Options: I understand that I will be eligible for a prorated
vesting, based on service through my Separation Date, of any outstanding stock
options I may have that were granted in February 2016 and February 2017. I
understand that these prorated stock options will become exercisable on
February 10, 2019 and February 22, 2020, respectively. I will have until
February 10, 2026 to exercise any vested stock options under the February 2016
grant and until February 22, 2027 under the February 2017 grant. I understand
that I will not be eligible for any 2018 LTI awards.

f.    Outplacement/Financial and Tax Planning Services. I understand that I
shall be eligible for outplacement, financial services and tax planning services
through an organization designated by the Company. I understand that I must
initiate these services on or before July 31, 2018.

g.    Restricted Stock Award Agreements. I understand that I received two
Restricted Stock Award Agreements dated May 7, 2013 and February 10, 2016, and
attached hereto, and that I will be eligible for a prorated vesting of these
awards based on service through my Separation Date.

7.    Cooperation. I shall cooperate with and assist the Company with any
dispute, proceeding, arbitration, investigation or litigation involving the
Company in which I have knowledge or involvement as a result of my employment
with the Company. I acknowledge that the demands of such proceedings are not
necessarily within the control of the Company and agree that notwithstanding any
other provision of this Agreement, I will make myself available to the extent
possible and will advise the Company immediately in writing of any contacts from
third-parties to me in connection with such proceedings.

 

5



--------------------------------------------------------------------------------

8.    Return of Property. I have returned, or I agree to return all property
belonging to the Company, including without limitation all keys, credit cards,
manuals, computers, equipment and software, records, data, plans, customer
lists, computer programs and related documentation or other documents or
materials of any nature that are in my possession or control that I obtained
from the Company or compiled or produced for the Company during my employment
and any and all copies thereof, which shall include all confidential and/or
proprietary information as described in Paragraph 18 of this Agreement.

9.    No Admission of Liability. It is understood and agreed that this Agreement
and the furnishing of the consideration for this Agreement shall not be deemed
or construed at any time for any purpose as an admission of liability or
violation of any applicable law by the Released Parties. Liability for any and
all claims is expressly denied by the Released Parties.

10.    Successors. I agree that all of the provisions of this Agreement are
binding upon my heirs, executors, administrators and assigns. I understand that
by signing this Agreement I am not giving up any rights I currently have under
the CSX Pension Plan or CSXtra.

11.    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or application; and to this end the provisions of this Agreement are
declared to be severable.

12.    Consideration Period. The Company advised me to take this Agreement home,
read it, and carefully consider all of its terms before signing it. I
acknowledge that I was given a period of twenty-one (21) days to review and
consider this Agreement, and that I was encouraged to consult an attorney before
signing it. I understand that I may use as much or all of this 21-day period as
I wish prior to signing and have done so. I further acknowledge that at the
beginning of this 21-day period, I received a copy of the Plan.

13.    Revocation. I understand that I may revoke this Agreement within seven
(7) days (the “Revocation Period”) after I sign it by written notice to:

CSX Human Resources

ATTN: Diana Sorfleet

500 Water Street, J400

Jacksonville, FL 32202

To constitute an effective revocation, the Company must in fact receive the
written revocation by the close of business on the last day of the Revocation
Period. Upon the expiration of the Revocation Period without receipt of such a
statement, this Agreement will become effective and irrevocable. I understand
that if I revoke this Agreement, I will not receive the payments or benefits
described in this Agreement. If I do not revoke this Agreement, it will go into
effect on the day after the Last Revocation Day, which will be the “Effective
Date” of this Agreement.

14.    Non-Reliance. I represent that in signing this Agreement, I do not rely
on nor have relied on any representation or statement not specifically set forth
in this Agreement by any of the Released Parties with regard to the subject
matter, basis or effect of this Agreement or otherwise. This Agreement may not
be changed orally, and any written change or amendment must be signed and
accepted by the Company.

 

6



--------------------------------------------------------------------------------

15.    Governing Law and Dispute Resolution Procedures. This Agreement will be
governed, construed, and interpreted under the laws of the State of Florida and,
where applicable, Federal law, without giving effect to principles of conflict
of law thereof. Except as provided under paragraph 3 of Exhibit 2, any dispute
or controversy arising under or in connection with this Agreement (including any
exhibit to this Agreement) shall be settled exclusively by arbitration in the
City of Jacksonville, Duval County, Florida in accordance with the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association. Judgement may be entered on the arbitrator’s award in any court
having jurisdiction. Except as provided in paragraph 10 of Exhibit 2, each party
shall bear its own fees and costs in relation to any such action and the parties
shall evenly share the fees of the American Arbitration Association, provided,
that if CSX does not substantially prevail in any arbitration proceeding, it
shall pay and reimburse the full amount of the fees of the American Arbitration
Association.

16.    Section 409A. It is intended that any amounts payable under this
Agreement and the Plan will be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and treasury regulations
relating thereto, so as not to subject me to the payment of any interest and tax
penalty which may be imposed under Section 409A of the Code, and this Agreement
shall be interpreted and construed accordingly; provided, however, that the
Companies and the other Released Parties shall not be responsible for any taxes,
penalties, interest or other losses or expenses incurred by me due to any
failure to comply with Section 409A of the Code. In furtherance thereof, the
terms of this Agreement and the Plan, to the extent necessary, may be modified
to be exempt from and so comply with Section 409A of the Code. All references in
this Agreement to my separation of employment shall mean a separation from
service within the meaning of Section 409A of the Code. Each payment under this
Agreement as a result of the separation of my service shall be considered a
separate payment for purposes of Section 409A of the Code.

17.    Restrictive Covenants. By signing this Agreement, I acknowledge and agree
that I will abide by the non-competition and non-solicitation terms that are set
forth in Exhibit 2 to this Agreement, which are hereby incorporated by reference
into and are made part of this Agreement. I further acknowledge and agree that I
must comply with the terms set forth in Exhibit 2 to receive the Severance Pay
and benefits described in Paragraph 6 above. The restrictive covenants set forth
in Exhibit 2 shall represent the sole non-competition and non-solicitation
covenants applicable to me. Any other non-competition and non-solicitation
covenants pertaining to my activities that I have agreed to with CSX or any of
its affiliates or that I am otherwise subject to as a result of my employment
with CSX (including, without limitation, that certain Noncompete Agreement
between CSX and myself dated May 1, 2007) (collectively, the “Prior
Restrictions”) are hereby terminated and shall hereafter be null and void.
Except as set forth in Exhibit 2, CSX hereby waives any and all rights and
claims that such Prior Restrictions should survive the execution of this
Agreement or otherwise have any continuing application.

 

7



--------------------------------------------------------------------------------

18.    Confidential Information/Restrictions on Use and Future Activities. The
parties recognize that during my employment, I have learned trade secrets and
other information confidential to the Company and that the Company would be
substantially injured if the confidentiality of such information were not
maintained. For the purposes of this Paragraph, “Confidential Information” means
and includes every item of and all the contents of any discussions, documents,
information, technology, procedures, customer lists, business plans, employee
compensation data, pricing information, strategies, software, financial data,
ideas and assumptions and all other material relating to or in connection with
my employment with the Companies and their property, business methods and
practices, suppliers and customers, other than that which is generally known to
the public. To the extent that the Confidential Information comprises any
written material or other material in a reproducible form by any means
whatsoever, whether manual, mechanical or electronic, I will not copy, extract
or reproduce the same by any means whatsoever, nor provide nor otherwise make
such material available to any third party, nor use such Confidential
Information for my own purposes.

I further acknowledge that during the course of my employment I may have become
aware of communications or documents protected by the attorney client privilege
or the work product doctrine, and that I am not entitled to waive such privilege
or to disclose such information or communications to others, except as required
by law and subject to conditions set forth herein.

I agree not to disclose to third persons such protected documents or
Confidential Information without the prior consent of the Companies, whether for
compensation or otherwise. I further agree not to use such documents or
Confidential Information for any purpose detrimental to the Companies. I will at
all times use your best possible reasonable efforts to ensure that any person to
whom the Confidential Information is disclosed pursuant to this Agreement keeps
the same secret and confidential and observes an obligation of confidentiality
in relation to the matters specified in this Paragraph.

Notwithstanding the foregoing and anything to the contrary in Exhibit 2 to this
Agreement, I acknowledge and understand that I have the right under federal law
to certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
prohibits or limits me from disclosing this Agreement to, or from cooperating
with or reporting violations to or initiating communications with, the SEC or
any other such governmental entity or self-regulatory organization, and I may do
so without notifying the Company. The Company may not retaliate against me for
any of these activities, and nothing in this Agreement or otherwise requires me
to waive any monetary award or other payment that I might become entitled to
from the SEC or any other governmental entity or self-regulatory organization.
Moreover, nothing in this Agreement or otherwise prohibits me from notifying the
Company that I am going to make a report or disclosure to law enforcement.

19.    Mutual Cooperation, Non-Disparagement. The parties mutually agree to
conduct themselves with a spirit of harmony and mutual cooperation. I agree to
refrain from expressing (or causing others to express) to any third party any
derogatory or negative opinions concerning the Companies or their affiliates or
their respective officers, directors, operations, services or employees. On
behalf of itself, its officers and directors, the Company agrees to refrain from

 

8



--------------------------------------------------------------------------------

expressing (or permitting others to express) to any third party any derogatory
or negative opinions concerning me or my service to the Company. Notwithstanding
the above, nothing herein shall be construed to prevent or restrict me from
responding truthfully to questions or requests as a part of an inquiry conducted
by a court, government or law enforcement agency or in response to a subpoena or
as otherwise required by law, or as otherwise expressly provided for in this
Agreement.

Further, notwithstanding my separation, I agree that to the extent required by
the Company at any time in the future, I will cooperate and provide information
and assistance to the Company in any dispute, proceeding, arbitration,
investigation or litigation involving the Company or its affiliates of which I
have knowledge or involvement as a result of my employment with the Company,
including providing whatever information I have available to the Company, their
attorneys, agents or contractors, as well as meeting with the Company’s
officials, attorneys, agents or contractors, if requested to do so. I expressly
agree and understand that at the Company’s request I shall make myself available
for meetings on reasonable terms as such meetings may be necessary to effectuate
the business of the Company and/or to provide for the defense or representation
of the Company in any dispute, proceeding, arbitration, investigation or
litigation involving the Company or its affiliates. During any such activity, I
will be reimbursed for reasonable and customary expenses in accordance with the
Company’s Travel and Expense Reimbursement policies and procedures.

20.    Waiver of My Change of Control Agreement. The following provisions apply
to any employee who is party to a Change of Control Agreement with the Company
(a “CoC Agreement”). If I am party to a CoC Agreement, I understand and
acknowledge that: (1) the CoC Agreement provides me severance benefits
different, and in some respects more favorable, than the benefits being offered
to me under the Program, (2) the CoC Agreement provides that these more
favorable severance benefits will be provided to me if my employment is
terminated prior to the date on which a change of control of the Company occurs
if it is reasonably demonstrated that my termination of employment was at the
request of a third party who has taken steps reasonably calculated to effect
such change of control or otherwise arose in connection with or anticipation of
the change of control, (3) the Company is undertaking the Program in the context
of public events involving an activist investor’s attempts to place candidates
on the Company’s board of directors and (4) if the activist investor succeeds in
replacing a majority of the Company’s board of directors a change in control
will occur. Notwithstanding the foregoing, I hereby waive any and all rights I
have to benefits under the CoC Agreement in exchange for the severance benefits
to be provided to me under the Program.

Remainder of this page intentionally left blank

 

9



--------------------------------------------------------------------------------

I HAVE CAREFULLY READ THIS AGREEMENT. I FULLY UNDERSTAND THE FINAL AND BINDING
EFFECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT IT CONTAINS AN UNCONDITIONAL,
GENERAL, AND VOLUNTARY RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT I MIGHT HAVE
RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT WITH THE COMPANY. I ENTER INTO
THIS AGREEMENT VOLUNTARILY, WITHOUT COERCION, AND BASED ON MY OWN JUDGMENT AND
NOT IN RELIANCE UPON ANY REPRESENTATIONS, SUGGESTIONS OR PROMISES BY THE
COMPANY, OTHER THAN THOSE CONTAINED HEREIN OR IN THE PLAN. I AM SIGNING THIS
AGREEMENT VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL
CLAIMS RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT AND THE TERMINATION OF MY
EMPLOYMENT.

 

       SECTION 16 OFFICER       

Fredrik J. Eliasson

       Section 16 Officer Name (Printed)       

/s/ Fredrik J. Eliasson

       Section 16 Officer Name (Signature)        November 14, 2017        Date
FOR CSX        FOR CSX By:  

/s/ E. Hunter Harrison

     By:  

/s/ Edward J. Kelly, III

Name (printed):   E. Hunter Harrison      Name (printed):   Edward J. Kelly, III
Title:   President and Chief Executive Officer      Title:   Chairman of the
Board Date:   November 14, 2017      Date:   November 14, 2017

 

10



--------------------------------------------------------------------------------

EXHIBIT 1

Individual Statement of Salary and Severance

 

Employee Name:

     Fredrik Eliasson  

Title:

     EVP, Chief Sales & Marketing Officer  

Band/TIO:

     40 / 100 % 

Annual Base Salary:

   $ 700,000.00  

MICP TIO (100%):

   $ 700,000.00  

Total Severance Pay:

    (2 × Base Salary plus Target MICP)

   $ 2,100,000.00 * 

2017 MICP TIO at 200%:

   $ 1,400,000.00     

 

 

 

Total Severance Pay and 2017 MICP:

   $ 3,500,000.00  

2018 MICP TBD:

  

 

* Of the $2,100,000 Severance, $1,400,000.00 is to be paid in a lump sum and
$700,000.00 is to be paid in Equal Installments over 12 months.

 

Exhibit 1



--------------------------------------------------------------------------------

EXHIBIT 2

Non-Competition and Non-Solicitation Agreement

This Restrictive Covenant Agreement (the “Restrictive Covenant Agreement”) is
incorporated by reference into the Agreement to which it is attached.

Non-Compete and Non-Solicitation Covenants

 

•   For purposes of this Restrictive Covenant Agreement: (i), the phrase “any
business which competes with CSX” shall include, but not be limited to any
Class I railroad in the United States or Canada and any parent, subsidiary and
affiliate of such Class I railroad and (ii) the phrase “designated competitor”
shall mean Norfolk Southern Corporation and Genesee & Wyoming, Inc. and any
other short-line railroad operator whose railroad business primary consist of
operating railroads serving as short-line connections with the CSX rail network.

 

•   During my employment with CSX and for a period of eighteen (18) months
following my Separation Date, unless I receive CSX’s advance written agreement
as described below, I shall not, either directly or indirectly, either on my own
behalf or on behalf of another person, partnership, company, corporation, or
other entity, engage in or assist others in the following activities within the
United States or Canada:

 

  •   Soliciting, hiring, recruiting, or attempting to recruit, for any business
that competes with CSX, any person employed or contracted by CSX in the four
(4) months prior to my Separation Date in a capacity performing functions
similar to the functions performed or managed by such solicited employee in the
preceding two (2) years; provided, however, that the foregoing restrictions
shall not apply to any former employee of CSX who: (i) is involuntarily
discharged by CSX, other than for Cause, or (ii) voluntarily terminates for Good
Reason, and shall not forbid the hiring of any person by any organization with
which I am or may become associated, provided that I have not, directly or
indirectly, aided or facilitated the recruitment of such person by the
organization in any manner;

 

  •   Soliciting, contacting, calling upon, communicating with or attempting to
communicate with any of CSX’s customer(s) on behalf of any business which
competes with CSX. To the extent that I maintained relationships with CSX’s
customer(s) prior to employment with the Company, I expressly acknowledge that
such relationship(s) has been meaningfully enhanced by CSX. For purposes of this
provision, “CSX’s customers” are defined as persons, businesses or governments
either currently doing business with CSX at the time of the solicitation or to
which CSX provided services during the twelve (12) months immediately prior to
my Separation Date;

 

  •   Entering into, engaging in, being employed by, being connected to,
consulting or rendering services for any designated competitor; or

 

Exhibit 2



--------------------------------------------------------------------------------

  •   Directly or indirectly becoming associated with (other than in a legal
capacity) any labor union or organization or any law firm or other company,
association, or person representing or seeking to represent employees of CSX or
others adverse to CSX, in claims, lawsuits or any actions whatsoever against
CSX, or seeking to take positions in other proceedings adverse to CSX, other
than as required by a lawfully issued subpoena and as set forth in the last
subparagraph of Paragraph 18 of the Agreement.

“Cause” means a relevant employee’s:

(a) willful and continued failure or refusal to substantially perform duties
with the CSX or any of its affiliates (except where the failure results from
incapacity due to physical or mental illness);

(b) willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to CSX or any of its affiliates; or

(c) violation of any CSX policy, or the commission of an act involving moral
turpitude, in each case, that adversely affects the reputation or business of
the CSX or any of its affiliates.

“Good Reason” means the occurrence of any one or more of the following events
which occur without the relevant employee’s express written consent and with
respect to which an objection by the employee to CSX (or the CSX relevant
affiliate employing the employee) would reasonably be viewed as futile or such
an objection is made and not addressed in a timely and curative manner:

(a) a material reduction in the relevant employee’s base salary;

(b) a reduction in the relevant employee’s job grade or title constituting a
demotion;

(c) a substantial reduction in the relevant employee’s authority or substantial
detrimental change in the employee’s duties which, in either case, represents a
material demotion, regardless of whether the reduction or change is accompanied
by an actual diminution of your title or grade level; or

(d) a change in the principal location of the relevant employee’s job or office,
such that the employee will be based at a location that is 50 miles or more
further from the employee’s principal job or office location immediately prior
to the proposed change in the employee’s job or office.

I warrant and represent to CSX that my capabilities and experience are such that
the restrictive covenants set forth in this paragraph will not prevent me from
earning a livelihood and that I will be fully able to earn an adequate
livelihood if any such restrictive covenants should be specifically enforced
against me.

 

Exhibit 2-2



--------------------------------------------------------------------------------

Remedies for Breach of Restrictive Covenants

 

•   I recognize that if I breach the non-solicitation and non-competition
covenants of this Restrictive Covenant Agreement (the “restrictive covenants”),
CSX will suffer irreparable injury, the value of which would be difficult, if
not impossible, to ascertain. Accordingly, in addition to any other remedy which
may be available to CSX, if I breach a restrictive covenant, the parties
acknowledge and agree that CSX may seek injunctive relief from a court of
competent jurisdiction pending the resolution of the matter pursuant to the
procedures set forth in the Agreement, provided that CSX simultaneously files a
bona fide claim supporting its claim of breach under the arbitration procedures
of the Agreement and punctually pursues the resolution of that claim.

 

•   If I breach a restrictive covenant containing a specified term, the length
of the covenant shall be extended by the period of time between the inception of
such a breach and the date a court of competent jurisdiction enters an
injunction restraining further breach of the covenant.

 

•   If an arbiter or a court reviewing an application for injunctive relief
under paragraph 3 above determines that any of the restrictive covenants are
overbroad, the parties shall agree to modification of the affected
restriction(s) to permit enforcement to the maximum extent allowed by law.

 

•   A waiver of any of my obligations under the restrictive covenants shall be
ineffective unless it is set forth in writing and signed by me and the Vice
President— Chief Human Resource & Diversity Officer for CSX Transportation.

 

•   I acknowledge that I previously agreed to the restrictive covenants and that
but for my agreeing to comply with them, CSX would not have provided me with the
incentive compensation opportunities I have been awarded or included me in the
severance protections and benefits that I will receive under the Agreement.
Accordingly, the existence of any claim by me against CSX shall not operate as a
defense to CSX’s enforcement of any restrictive covenant against me.
Furthermore, CSX’s waiver of one breach of this Restrictive Covenant Agreement
by me does not constitute a waiver of any subsequent breach(es).

Assignment

 

•  

CSX’s rights and obligations under this Restrictive Covenant Agreement shall
inure to the benefit of and be binding upon CSX’s assignees and successors. I
agree that this Restrictive Covenant Agreement may be assigned to any of CSX’s
affiliates or subsidiaries without further notice or action. Any successor or
assignee of CSX is authorized to enforce the restrictive covenants of this
Restrictive Covenant Agreement as if the name of such successor or assignee

 

Exhibit 2-3



--------------------------------------------------------------------------------

 

replaced CSX throughout this Restrictive Covenant Agreement. Since this
Restrictive Covenant Agreement is personal to me, my obligations under this
Restrictive Covenant Agreement may not be assigned or transferred to any other
person. Notwithstanding the above, this Restrictive Covenant Agreement shall be
null and void in the event a change in control event occurs as defined on the
2010 CSX Stock and Incentive Award Plan.

Savings Clause

 

•   If any provision(s) of this Restrictive Covenant Agreement is declared
invalid or unenforceable, the other provisions of this Restrictive Covenant
Agreement shall remain in full force and effect and shall be construed in a
fashion which gives meaning to all of the other terms of this Restrictive
Covenant Agreement. Any court or authority declaring any provision invalid or
unenforceable shall be empowered to substitute, to the extent enforceable,
provisions similar thereto or other provisions so as to provide to me, to the
fullest extent permitted by applicable law, the benefits intended by such
provisions.

Governing Law and Procedures for Disputes

 

•   This Restrictive Covenant Agreement shall be construed and enforced in
accordance with the governing law and dispute resolution procedures prescribed
by the Agreement; provided, however, that in the event of any proceedings
relating specifically to the terms of this Restrictive Covenant Agreement, the
party that is deemed, in the judgement of the arbitrator, to be the party
prevailing on the merits in such proceedings shall be entitled to recover from
the non-prevailing party its reasonable attorneys’ fees, costs and expenses
incurred in that proceeding, in addition to any other relief to which such
prevailing party may be entitled.

 

Exhibit 2-4